Citation Nr: 1505651	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee (right knee disability).

3.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for a left hamstring strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to February 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A February 2011 rating decision granted service connection for osteoarthritis of the right knee and assigned an initial 10 percent disability rating, effective March 1, 2011.  An April 2011 rating decision continued that determination, denied service connection for sinusitis, and granted service connection for GERD and a left hamstring strain.  GERD and left hamstring strain were rated noncompensable disability ratings, effective March 1, 2010.  

A July 2012 rating decision granted a 10 percent disability rating for GERD, effective March 1, 2010.

In November 2014, the Veteran testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

The issues of increased initial ratings for GERD, and right knee and left hamstring strain disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sinusitis was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In this regard, the requirement that a claimant have a current disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Facts and Analysis

The record shows that the Veteran's post-service medical problems included sinusitis and chronic sinusitis, during the appeal period.  See e.g., June 2010 to September 2011 medical records from the Brian Allgood Army Community Hospital/121st General Hospital.  See also McLain, supra.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records, dated on October 16, 2002 and from February 2005 to September 2007, reflect his treatment for sinusitis and chronic sinusitis.  In May 2007, a computed tomography (CT) of his sinuses was ordered.  A June 8, 2007 record indicates that he was advised of the CT results and diagnosed with chronic sinusitis.  On September 6, 2007, the Veteran was treated for chronic sinusitis in the otolaryngology clinic and a repeat CT was advised the following month.  A December 18, 2007 record shows that he was seen for follow up of his treated sinus CT and denied recurrent sinusitis at that time.  

The Veteran underwent VA examination in April 2009.  The examiner noted that the Veteran had an episode of chronic sinusitis in February 2007 that eventually resolved per findings of an October 2007 CT (the Board is unable to locate the February or October 2007 records with these findings).  The Veteran complained of having chronic postnasal drainage with an occasional itchy nose and sneezing controlled well by Flonase.  Diagnoses did not include sinusitis.

In July 2012, the Veteran underwent another VA examination and gave a history of sinus congestion that was treated with antibiotics approximately twice a year.  X-rays of his sinuses revealed no possible sinusitis.  The examiner commented that sinusitis up to three times a year was considered "normal".  For there to be a diagnosis of chronic sinusitis, it had to be either chronic persistent (the infection lasting for more than six weeks in spite of antibiotic therapy) or chronic recurrent (four or more episodes in one year despite antibiotic treatment).  The Veteran stated that he had approximately two episodes of sinusitis a year and, therefore, did not meet the definition of chronic sinusitis.

Here, the Veteran's service treatment records show that he was repeatedly treated for sinusitis and chronic sinusitis.  His post service medical records include sinusitis and chronic sinusitis among his medical problems, although the April 2009 and July 2012 VA examiners did not diagnose the disorder.

The Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that sinusitis as likely as not had its onset during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the AOJ, the Board concludes that service connection for sinusitis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for sinusitis is granted.


REMAND

The Veteran last underwent VA examination of his GERD, left hamstring, and right knee disabilities in July 2012.  During his November 2014 Board hearing, he indicated that his disabilities had worsened.  See Board hearing transcript at page 23.  Given the evidence of a change in the conditions, he is entitled to new examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The July 2012 statement of the case reflects the AOJ's review of VA treatment records dated to June 2012.  The Veteran's Virtual VA electronic file includes relevant VA treatment records dated to March 2013.  He did not waive initial AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

There also appear to be some outstanding relevant medical records that should be obtained.  The Veteran testified that he was treated for GERD symptoms (vomiting) at the emergency room at the San Antonio Military Medical Center (previously the Brooke Army Medical Center) in October or November 2013.

The Veteran also stated that he was treated for his disabilities at the VA medical center (VAMC) in San Antonio and at the Fort Sam Houston Community Care Clinic.  He was treated for his right knee disability in the VA orthopedic clinic between February and April 2014.  

Further, the Veteran testified that he was treated for his right knee disability at the VA medical facility in Hampton, Virginia, in late 2012 or early 2013, when a cane was issued.  See Board hearing transcript at page 19.  He also reported treatment at the VA Outpatient Clinic (OPC) in Shavanno Park, Texas.  

VA has a duty to obtain these records.  38 U.S.C.A. § 5103(a), (b) (West 2014).

The Veteran's representative argued at the hearing that the Veteran's right knee disability warranted referral for consideration of entitlement to an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  His arguments warrant referral to VA's Director of Compensation and Pension (C&P).  Barringer v. Peake, 22 Vet. App. 242 (2008) (Although the Board may not assign an extraschedular rating in the first instance, it must adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or the evidence of record).  .

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records regarding the Veteran's treatment at the VAMC in Hampton Virginia, since 2012; at the VAMC in San Antonio, the Fort Sam Houston Community Care Clinic, and the VA OPC Shavanno Park, since March 2013; and at the San Antonio Military Medical Center, since October 2013.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  After completing the development above, schedule the Veteran for a VA examination by a physician to determine the current severity of his right knee and left hamstring strain disabilities.  The claims folder must be reviewed by the examiner.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.

Right Knee

The examiner should report the ranges of right knee extension, flexion, and the extent of any ankylosis. 

The examiner should provide an opinion as to whether there is additional limitation of motion (either noted on examination or as credibly reported by the Veteran) due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

The examiner should report the presence or absence of lateral instability or recurrent subluxation in the right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

The examiner should provide a full description of the effects the right knee disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2010).  The examiner should also describe the impact the disability has had on the economic adaptability.


Left Hamstring Strain

The examiner should indicate whether the degree of injury to the left hamstring is moderate, moderately severe or severe and if it involves injury to Muscle Group XII, Muscle Group XV, or another muscle group. 

The examiner should state the extent of any atrophy of left thigh or left hamstring musculature.

The examiner should provide findings as to the impact of the Veteran's left hamstring muscle injury on his social and occupational functioning, activities of daily living and ordinary activities of daily life during the appeal period (since 2010), if any.

			Both Disabilities

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

If the examiner is unable to render an opinion without resort to speculation, he or she should explain why, and so state.  These findings are needed to evaluate the Veteran's disability in accordance with the criteria contained in the schedule for rating disabilities.

Reasons should be provided for all opinions.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the current severity and all manifestations of his service-connected GERD disability.  The claims folder must be reviewed by the examiner.  All tests deemed necessary should be conducted, and the results reported in detail.

The examiner should indicate the frequency and duration of symptoms, including whether the Veteran's GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The examiner should indicate to what extent the Veteran's symptoms functionally impair the Veteran, if at all. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

If the examiner is unable to render an opinion without resort to speculation, he or she should explain why, and so state.  These findings are needed to evaluate the Veteran's disability in accordance with the criteria contained in the schedule for rating disabilities.

Reasons should be provided for all opinions.

4.  Then, refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for right knee disability, under 38 C.F.R. § 321(b)(1). 

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


